Citation Nr: 1451311	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for recurrent residuals of service-connected repaired torn cartilage of the right knee (rated as moderate recurrent lateral instability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted a 10 percent rating for recurrent residuals of service-connected repaired torn cartilage of the right knee effective December 27, 2010, the date the original disability claim was received.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.    

In a July 2012 Decision Review Officer decision, a separate 10 percent rating was granted for osteoarthritis of the right knee effective from March 14, 2012.  The Veteran did not submit a Notice of Disagreement and did not submit additional relevant evidence within one year of the July 2012 Decision Review Officer decision.  The Veteran obliquely referenced the osteoarthritis of the right knee on the August 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals); however, the Veteran did not state any disagreement or desire to appeal the 10 percent arthritis initial rating or disagreement with the effective date assigned for the osteoarthritis of the right knee.  Consequently, the July 2012 Decision Review Officer decision became final as to rating percentage and effective date assigned following the grant of secondary service connection for right knee arthritis.  
38 U.S.C.A. § 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  See Roper v. Nicholson, 20 Vet. App. 173 (2006); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008) (holding that, when a separate rating has been assigned for a secondary disability and a notice of disagreement has not been filed, 38 C.F.R. § 3.310(a) does not require VA to adjudicate the elements of effective date or disability rating of a secondary disability in the same decision as the primary disability).  

The Board notes that the Veteran did not submit a VA Form 9 for the issue of service connection for bilateral hearing loss; however, the March 2013 Informal Hearing Presentation sets out specific arguments relating to errors of fact or law made by the Agency of Original Jurisdiction (AOJ) in reaching the determination on service connection for bilateral hearing loss.  Additionally, on the VA Form 8 (Certification of Appeal) the RO certified the issue of service connection for bilateral hearing loss.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived, for instance, by certifying the appeal, the Board has jurisdiction to decide the appeal).  In consideration thereof, the Board finds that the issue of service connection for bilateral hearing loss is properly before the Board for adjudication.  
  
The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire rating period, the recurrent residuals of service-connected repaired torn cartilage of the right knee have been manifested by a history of removal of the medial meniscus with residual moderate lateral instability, varus deformity, and a well-healed residual surgical scar.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent for recurrent residuals of service-connected repaired torn cartilage of the right knee with moderate recurrent lateral instability have been met throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 
 
In a March 2011 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the recurrent residuals of service-connected repaired torn cartilage of the right knee had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO afforded the Veteran a VA medical examination in connection with the claim in October 2011.  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiner took a thorough history of the recurrent residuals of service-connected repaired torn cartilage of the right knee from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiner had adequate facts and data regarding the history and condition of the disability.  The medical examiner also considered the Veteran's subjective complaints as related to current knee symptomatology and its effects on his daily life, and performed a thorough physical examination of the knee.  For these reasons, the Board finds that the medical examination report is adequate for deciding the increased rating appeal.

There has been no allegation or indication that there has been a material change in condition of the recurrent residuals of service-connected repaired torn cartilage of the right knee since the last VA medical examination.  (The separate disability of arthritis with pain and limitation of motion have been service connected and rated separately, and are the subject of a final decision, so will not be discussed or considered in this decision, including on the question of worsening.)  For these reasons, the Board finds that the medical examination report is adequate for rating purposes, and there is no need for further medical examination.

Also, post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.
Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability Rating Analysis

For the entire rating period under appeal, the recurrent residuals of service-connected repaired torn cartilage of the right knee have been rated at 10 percent based on symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  The Board finds that the recurrent residuals of service-connected repaired torn cartilage of the right knee are more appropriately rated at 20 percent under 
38 C.F.R. § 4.71a, DC 5257, for moderate recurrent lateral instability, for the entire rating period under appeal.  

The Veteran has also been granted a separate 10 percent rating for osteoarthritis of the right knee, effective March 14, 2012 (i.e., the date the RO found that the medical evidence showed the Veteran had limitation in flexion up to 45 degrees).  See VAOPGCPREC 23-97 and 9-98 (interpreting that a veteran who has arthritis and instability of the same knee may be rated separately under Diagnostic Codes 5003 and 5257).  The July 2012 Decision Review Officer decision to assign a separate rating and effective date for the service-connected right knee arthritis was not appealed, it is not before the Board.  The July 2012 decision became final as to rating percentage and effective date assigned following the grant of secondary service connection for right knee arthritis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  As the relevant evidence and findings were made regarding rating the right knee arthritis, including rating based on pain and limitation of motion, the Board will not again report or consider the same symptoms when rating the right knee recurrent residuals of service-connected repaired torn cartilage (rated as instability under DC 5257) that is currently on appeal.  See 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) .  

Review of the evidence of record reflects that the recurrent residuals of service-connected repaired torn cartilage of the right knee have been manifested by removal of the medial meniscus with residual lateral instability that more nearly approximates moderate instability.  As noted above, the Veteran is has been rated 10 percent (maximum) under DC 5259 as for symptomatic residuals of the semilunar cartilage removal; however, DC 5257 allows for higher (with a 30 percent maximum) disability ratings for impairment of the knee due to recurrent subluxation or lateral instability.  As such, the Board finds that, as higher actual rating and  higher potential ratings are available under DC 5257, it is more advantageous to the Veteran to be rated under DC 5257.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply as long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  
The Veteran in this case may not be assigned separate ratings for right knee disability under both DC 5257 (lateral instability and subluxation) and DC 5259 (symptomatic removal of the semilunar cartilage) as a separate rating under 
DC 5259 would constitute pyramiding with DC 5257.  DC 5259 rates based on removal of the semilunar cartilage or meniscus that is "symptomatic."  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the requirement of being "symptomatic" is broad enough to encompass all knee symptoms, including instability or recurrent subluxation (DC 5257 criteria); therefore, rating of the same symptoms under both DC 5259 and 5257 would constitute prohibited pyramiding at 38 C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261-62 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

Likewise, the requirement of being "symptomatic" is broad enough to encompass all knee symptoms, including pain and limitation of motion (DC 5010-5003, 5260, 5261 criteria), so would constitute pyramiding with the separately rated knee arthritis.  DC 5259 rates based on removal of the semilunar cartilage or meniscus that is "symptomatic."  To also rate the same "symptoms" of arthritis of pain or painful motion (under DC 5257) as "symptomatic" cartilage removal would constitute pyramiding with a rating based on painful motion (using DC 5003 or any motion code, e.g., DC 5260, 5261).  See VAOPGCPREC 9-98 (interpreting that removal of cartilage that manifests limitation of motion would constitute pyramiding with a rating based on limitation of motion).

In consideration of the foregoing, because the Veteran is by this Board decision being assigned a higher, 20 percent rating under DC 5257, to avoid prohibited pyramiding by rating the same symptom of instability twice, the 10 percent rating under DC 5259 must be discontinued in favor of the 20 percent rating under DC 5257.  See 38 C.F.R. § 4.14; Esteban at 261-62 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  This change in diagnostic code does not amount to a reduction, as the rating of the recurrent residuals of service-connected repaired torn cartilage of the right knee increases from 10 percent to 20 percent as a result of this decision.  

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. 
§ 4.71a.  

After review of the lay and medical evidence, the Board finds that the manifestation of the recurrent residuals of service-connected repaired torn cartilage of the right knee more closely approximates the schedular criteria for a 20 percent  rating under DC 5257.  At the October 2011 VA medical examination, the VA examiner noted medial-lateral instability of the right knee as 2+ (5-10 millimeters).  The VA examiner noted varus deformity.  In the March 2013 Informal Hearing Presentation, the Veteran, through the representative, also reported joint instability.  The Board finds the 2+ (5-10 millimeters) assessment of the medial-lateral instability of the right knee and the varus deformity approximates a moderate degree of instability (the possible range of medial-lateral instability noted on the October 2011 VA medical examination is from 1+ to 3+ or from 0 millimeters to 15 millimeters).  

The Board finds that a higher (30 percent) rating is not warranted under DC 5257.  As discussed above, the evidence demonstrates a moderate, but not severe, degree of lateral instability.  There is also no evidence of severe subluxation.  The Veteran reports wearing a right knee brace and having physical therapy to improve joint stability, but does not report any symptoms that approximate severe subluxation.  Thus, in consideration of the foregoing, the Board finds that the medial-lateral instability of the right knee more closely approximates the schedular criteria for a 20 percent rating under DC 5257.  38 C.F.R. §§ 4.3, 3.47. 

The Board will next consider whether the criteria for a higher or separate rating under 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint have been met.  Under DC 5258, a 20 percent rating is assigned when there is evidence of semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. 
§ 4.71a. 

Generally, because symptoms such as locking, pain, and effusion are factors contemplated when rating range of motion and any additional limitation after repetitive use, and the separate 10 percent disability rating for osteoarthritis of the right knee considers such symptomatology and the functional impairment related thereto, the assignment of a separate rating under DC 5258, in addition to the rating based on arthritis and limitation of motion (DC 5003), would constitute prohibited pyramiding by recognizing overlapping symptoms, including pain, and impairment of motion (locking), and rating these same symptoms or impairments under different diagnostic codes.  38 C.F.R. § 4.14.  For these reasons, the Board finds that a rating under DC 5258 is not possible.  

The Board finds that no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular rating for the recurrent residuals of service-connected repaired torn cartilage of the right knee for the rating period.  There is no competent evidence of right knee ankylosis so as to warrant a separate rating under DC 5256.  On the April 2012 Notice of Disagreement, the Veteran reports ankylosis of the right knee is extremely unfavorable in the flexion at an angle of 45 or more degrees; however, the other evidence, including specific clinical measures of knee motion, are inconsistent with, and outweigh, the Veteran's general assertion of ankylosis.  The more specific evidence, including specific range of motion testing, shows the right knee mobility range is from 0 to 45 degrees or greater for the entire rating period; therefore, as the Veteran does not have ankylosis of the right knee, a separate rating under DC 5256 for ankylosis of the right knee is not warranted.  

There is no evidence of impairment of the tibia and fibula so as to warrant a separate or higher rating under DC 5262.  The Veteran is not shown to have genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted under for the entire rating period.  Moreover, because the right knee surgical scar has been described as well healed, and no compensable residuals are shown during the rating period, a separate compensable rating for the residual knee scar is not warranted.     

Extraschedular Consideration

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that the schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the recurrent residuals of service-connected repaired torn cartilage of the right knee, which have been manifested by a history of removal of the medial meniscus with residual moderate lateral instability, varus deformity, and a well-healed residual surgical scar.  The 20 percent schedular rating under DC 5257 specifically contemplates recurrent lateral instability and varus deformity.  

In the March 2013 Informal Hearing Presentation, the Veteran, through the representative, contends that extraschedular rating is warranted because of frequent joint effusion and joint instability.  As discussed above, frequent joint effusion was contemplated in the separate 10 percent rating for osteoarthritis of the right knee under the schedular rating criteria at DC 5003-5260, which includes orthopedic and impairing factors that limit motion (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), while joint instability is specifically rated under the schedular rating criteria at DC 5257.

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the right knee symptoms and related functional impairment, to include interference with ascending or descending stairs, walking, sitting, standing, and weight bearing and reported difficulty performing the physically required duties and functions of a school bus driver, are fully contemplated in the current schedular ratings, either as caused by the service-connected recurrent residuals of service-connected repaired torn cartilage rated as instability or service-connected arthritis rated on the basis of limitation of motion, including due to painful motion; therefore, because the schedular rating criteria are adequate to rate the recurrent residuals of service-connected repaired torn cartilage of the right knee, no extraschedular referral is warranted in this case.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
The Board has further found that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been reasonably raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On the April 2012 Notice of Disagreement, the Veteran reported that the right knee was affecting his ability to perform the physically required duties and functions of a school bus driver; however, the Veteran has not alleged, and the record does not suggest, that the Veteran is rendered unemployable due to the recurrent residuals of service-connected repaired torn cartilage of the right knee to reasonably raise a TDIU claim.


ORDER

A disability rating of 20 percent recurrent residuals of service-connected repaired torn cartilage with moderate recurrent lateral instability is granted for the entire rating period.


REMAND

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has had bilateral sensorineural hearing loss during and since service as a result of exposure to loud noise during active military service.  The Veteran asserts that during service he was exposed to the loud noise of guns while performing Armor Crewman duties, without hearing protection.  

After a review of the evidence, the Board finds that the Veteran was exposed to loud noise (i.e., acoustic trauma) in service.  The DD Form 214 shows that the Veteran served as an Armor Crewman in service.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that individuals with a duty MOS of Armor Crewman had a high probability of exposure to hazardous noise in service.  Additionally, the Veteran has stated that he was not provided hearing protection.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances and conditions of his service.

The Board also finds that the Veteran currently has a bilateral sensorineural hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385 (2014).  At the October 2011 VA medical examination provided in connection with the claim, pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
40
55
LEFT
30
40
40
60
65

Regarding the remaining element of relationship (or nexus) of current hearing loss disability to service, the Board finds that the medical opinion provided by the October 2011 VA audiologist is not adequate.  Although the October 2011 VA audiologist opined that the bilateral hearing loss was less likely than not caused by or a result of an event in military service, the VA audiologist did not provide an adequate rationale.  The VA audiologist based the opinion on the fact that no threshold shifts were noted in the claims file, but did not address the report of exposure to loud noise during service.  When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  For this reason, the Board finds that a remand for a new VA audiology examination is necessary.

Accordingly, the issue of service connection for bilateral hearing loss is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA audiology examination to ascertain the etiology of the bilateral hearing loss disability.  The relevant documents from the record should be provided to the VA audiologist and should be reviewed by the VA audiologist in connection with the examination.  The audiologist should confirm review of the record in the examination report.  

An interview of the Veteran regarding his history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  Based on review of the appropriate records, the audiologist should offer an opinion on the following question: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the bilateral hearing loss is causally or etiologically related to service, to include acoustic trauma during service?  When providing the medical opinion, please assume the occurrence of loud gunfire during service, and state the significance of such exposure.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

2.  Thereafter, readjudicate on the merits the issue of service connection for bilateral hearing loss.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


